Garland, J.
This case arises out of that of the Application for the extension of Barrack street, ante, p. 491. Quertier *495was placed on the tableau of the commissioners, as one of the persons whose property would be affected by the opening of Barrack street, and the property was appraised at $4,800, whereupon he abandoned it to the corporation by an authentic act, as he contends he had a right to do, under the 5th section of the act of April 3rd, 1832, relative to the opening of streets, &c. in this city. B. & C. Dig. p. 112. The Municipality having refused to pay him, he sues to recover the aforesaid sum, with six per cent interest as authorized by the above mentioned act. The defence of the Municipality rests upon the principles assumed for the purpose of annulling the judgment of homologation, in the case of the Application for tlie extension of Barrack street. Having decided those grounds to be insufficient, it follows as a necessary, consequence that the defence must fail.

Judgment affirmed.